Citation Nr: 1122359	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for residuals of a left eye injury, claimed as traumatic iritis of the left eye.

2.  Entitlement to service connection for syncope.

3.  Entitlement to service connection for anemia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1979 to August 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.

In June 2008, the Veteran presented testimony before a Decision Review Officer (DRO) at a hearing held at the RO in Waco, Texas.  The hearing transcript is of record. 

Throughout the course of this claim/appeal, the Board notes that the RO has developed and adjudicated the issue involving a left eye disorder as entitlement to service connection for traumatic iritis of the left eye, which was the claim filed by the Veteran on his March 2007 VA Form 21-526.  However, upon consideration of the Veteran's November 2007 Notice of Disagreement (NOD) and his June 2008 hearing testimony, the Board finds that the issue is more appropriately considered as entitlement to service connection for residuals of a left eye injury, claimed as traumatic iritis of the left eye, as reflected on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Review of the record reveals that this case must be remanded for further evidentiary development for reasons explained below.

In regard to the Veteran's claimed left eye disorder, the Board notes that the evidentiary record shows that he injured his left eye in service.  His service treatment records show that he was hit in the left eye with an open hand in July 1984 and, at that time, complained of dull constant pain in the left eye aggravated by light, increased tearing, and photophobia.  The assessment made by the ophthalmology service was mild traumatic iritis.  

Although the Veteran was afforded with a VA eye examination in connection with his claim in April 2007, prior to separation from service, the examiner reported that she could not find any exams documenting traumatic iritis of the left eye in service and that the Veteran could not remember any such incident.  Thus, while an examination was conducted, it was inadequate as it failed to review all service treatment records pertaining to the claimed left eye disorder.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, for reasons explained above, the Veteran's claim must be more broadly considered as a claim for residuals of a left eye injury.  For these reasons, remand for another eye examination and medical nexus opinion based on review of the claims folder is required. 

In addition, the Board recognizes that the Veteran underwent medical examination in April 2007 in connection with his claims for syncope and anemia and, at the time of the examination, the examiner concluded that both conditions had resolved.  However, at the June 2008 DRO hearing, the Veteran reported that he had current symptoms of light-headedness, joint aches, pains and tiredness.  The Veteran, as a lay person, is competent to report such symptomatology because it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, such symptomatology may possibly be related to syncope (fainting, losing consciousness) and/or anemia.  Moreover, a June 2008 private physician's note from Dr. W.F.T., M.D. reads that the Veteran had an initial evaluation for syncope but further evaluation was needed.  

Thus, because there is additional evidence pertinent to the Veteran's service-connection claims for syncope and anemia that has been associated with the evidentiary record since the April 2007 VA medical examination, a remand for another VA examination is required.  In remanding these claims for further examination, the Board is cognizant that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Further, the Board notes that the Veteran reported, at the June 2008 RO hearing, that he recently had an electrocardiograph (EKG) done two months prior to the hearing at the Temple VA facility to assess his continued complaints of light-headedness and related symptomatology.  However, there are no VA treatment records from the Temple VA Medical Center included in the claims folder.  As VA has a duty to assist the Veteran in obtaining records pertinent to the claims which are in its custody and this has not yet been accomplished, a remand to obtain the identified VA treatment records is required.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Request any treatment records from the Temple VA Medical Center and all associated clinics pertaining to any treatment the Veteran has received for a left eye disorder, syncope, and anemia from September 2007 to the present.  The search should include any archived or retired records. Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  

2.  After the actions in #1 above have been completed, schedule the Veteran for appropriate examination of his claimed residuals of a left eye injury.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.

a.  The examiner should identify any left eye disorder which has/have been demonstrated by the Veteran since filing his claim in March 2007.

b.  The examiner(s) should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current left eye disorder initially manifested in service, or was caused or aggravated by active military service, to include consideration of any event or incident which occurred therein or any symptomatology shown therein; OR whether such a relationship is unlikely (i.e., a probability of less than 50 percent.). 

c.  If the Veteran is shown to have refractive error of the left eye, the examiner should provide an opinion as to whether the Veteran has additional disability due to aggravation during service of the pre-existing congenital or developmental condition by a superimposed disease or injury.

d.  The examiner should consider and discuss evidence contained in the claims folder, to include any pertinent lay and medical evidence, in rendering his or her opinions.  The examiner must discuss: (1) the July 1984 service treatment records showing injury of the left eye; (2) the Veteran's complaints of eye pain, watery eyes, and blurred vision and consider the credibility of the complaints, when considered with the objective findings on examination; and 3) the June 2008 private treatment note reflecting the diagnosis of epiphora, secondary to partial dacryostenosis, in rendering his or her opinion.   

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  Note: The examiner should provide a rationale for any opinion expressed.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  After the actions in #1 above have been completed, schedule a VA examination to determine whether the Veteran has any disability manifested by syncope and/or anemia.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.

a.  The examiner(s) should identify any disability manifested by syncope and/or anemia that has been present since the Veteran filed his claim in March 2007.  

b.  The examiner(s) should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current disorder initially manifested in service (or in the first post-service year), or was caused or aggravated by active military service, to include consideration of any event or incident which occurred therein or any symptomatology shown therein; OR whether such a relationship is unlikely (i.e., a probability of less than 50 percent.).  

c.  The examiner should consider and discuss evidence contained in the claims folder, to include any pertinent lay and medical evidence, in rendering his or her opinions.  The examiner must discuss any relevant VA treatment records as well as the Veteran's assertions of light-headedness joint aches, pains, and tiredness in rendering his or her opinion.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  Note: The examiner should provide a rationale for any opinion expressed.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. FERGUSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


